Title: From Thomas Jefferson to John Bondfield, 2 July 1787
From: Jefferson, Thomas
To: Bondfield, John



Dr. Sir
Paris July 2. 1787.

Revising the letters and notes in my possession on the subject of our commerce, I observe you say in your letter of Dec. 12. that we pay Alien duties in the ports of France, supposed the double of what we ought to pay. If by this you mean that we are not on as favourable a footing as Spain, it would be vain to remonstrate on that subject. The family compact expressly excluded all other nations from the advantages the two parties ceded to each other but if there be any other nation which enjoys greater advantages in the ports of France than we do, I should wish to know it, because, if it be not in consequence of a particular compensation, I should hope to remove it. Will you be so good as to explain this matter? And shall I ask the further favor of you to forward the inclosed letter by the first vessel going from your port to Virginia. I wish to hear from Mr. Barclay who I suppose is still with you, and whose service and comfort I have sincerely at heart. I am with much esteem & respect Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

